Benham, Judge.
Appellee sued appellant for a bonus allegedly due under an employment contract. In this appeal from a judgment entered on a jury verdict for appellee, the sole enumeration of error is that the trial court erred in failing to grant a directed verdict for appellant. Three grounds for the motion were raised in the trial court and on appeal, but we need address only one, since it is dispositive of this case. Appellant argues that appellee failed to produce evidence of damages sufficient to support any verdict against appellant. We agree.
The evidence of damages consisted of appellee’s calculations based on his estimates and opinions of the volume of business conducted by appellant which would be pertinent to" his contract and on estimates and hypothetical prices and costs from the testimony of other witnesses. “The question of damages cannot be left to speculation, conjecture and guesswork. [Cits.]” Development Corp. of Ga. v. Berndt, 131 Ga. App. 277, 278 (205 SE2d 868) (1974). The evidence offered in this case on the issue of damages was no more than speculation and guesswork, and a directed verdict for appellant was demanded. Id.

Judgment reversed.


Banke, P. J., and Pope, J., concur.